DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received September 15, 2021.  Claims 1-18 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gilles, US 2018/0161253.
Gilles teaches a hair gel comprising 2.5% triethanolamine, 0.5% 2-amino-2-methyl-1-propanol, and the balance water wherein the composition has a pH of 7.4 (¶240, example E).  These compositions may have a pH as high as 9 (¶226), and so it would have been obvious for one of ordinary skill to formulate example E with a pH as high as 9 with confidence of forming an effective hair gel as this pH is contemplated by the reference.

The examiner acknowledges a hair styling gel is not, on its face, a method for cleansing skin.  However, the sole method step claimed is applying a composition containing two ingredients to the skin, which is certainly occurring with a hair gel, as applying anything to the hair necessarily includes applying it to the scalp.  Common sense dictates that anything applied to the hair/scalp will be rinsed/washed out eventually, and when this occurs at least some cleansing will also occur, though doubtless not in the way envisioned by applicants.  When all that is required of a skin cleansing composition is applying the composition to the skin, even a hair gel will read on this “cleansing” method as very broadly defined. 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cripe et al, US 5,376,310.
Cripe et al teach a light duty (aka manual) dishwashing detergent comprising 6% 2-amino-2-methyl-1,3-propanediol a mixture of carboxylate and sulfate anionic surfactants, a mixture of nonionic surfactants, and the balance water, wherein the composition has a pH of 9 (col. 16, examples A-D).   Another example comprises 2.5% triethanolamine, a mixture of surfactants, and the balance water (col. 15, formulation C).  

All remaining prior art rejections are withdrawn in view of applicants’ amendment and response.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Knott et al, US 4,486,328.
Knott et al teach a shampoo comprising 2.5% soap and 0.4% nonionic surfactant (col. 9, example 10), wherein these compositions have a pH of from 7.5 to 9 (claim 1).  Suitable alkalizing agents of the invention include monoethanolamine, triethanolamine, and aminomethylpropanediol (col. 5, lines 10-15).  Accordingly, it would have been obvious for one of ordinary skill to formulate example 10 with well-known alkalizing agents taught by the reference with confidence of forming an effective shampoo.  With respect to the method of cleaning skin, any shampoo will necessarily come into contact with the scalp and so the present method is satisfied.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/           Primary Examiner, Art Unit 1761